Exhibit 10.2

GENERAL WAIVER AND RELEASE AGREEMENT
PLEASE READ CAREFULLY

This General Waiver and Release Agreement (the “Agreement”) is made effective as
of January 23, 2020 (the “Effective Date”) by and between F. Justin Strickland
(the “Executive”) and Southern First Bank, a South Carolina state bank, together
with Southern First Bancshares, Inc., any and all affiliated or related entities
including, parent companies, subsidiaries, or divisions, and the shareholders,
members, directors, officers, employees, insurers and agents thereof
(collectively referred to herein as the “Company”).

THE PARTIES acknowledge the following:

WHEREAS, Executive was employed by the Company until January 21, 2020 (the
“Termination Date”), when his employment was terminated by the Executive
pursuant to Section 13(a)(vi) of Executive’s Amended and Restated Employment
Agreement dated September 30, 2013, as amended on January 31, 2019 (the
“Employment Agreement”);

WHEREAS, in connection with this Agreement, Executive and Company are entering
into a consulting agreement (the “Consulting Agreement”);

WHEREAS, Executive acknowledges that the Company would not have entered into the
Consulting Agreement but for Executive entering into this Release; and

WHEREAS, Executive desires to enter into this Agreement, and the Company desires
to enters into this Agreement.

THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Executive and the Company agree as follows:

1. Definitions. Unless the context plainly requires otherwise, the term
“Executive” includes F. Justin Strickland, his respective agents, investigators,
attorneys, spouse, relatives, heirs, executors, administrators, successors, and
assigns. The term “Company” includes Southern First Bank, as well as its parent
company, Southern First Bancshares, Inc., as well as their past, present, and
future officers, directors, administrators, shareholders, owner, members,
employees, agents, successors, subsidiaries, parents, assigns, representatives,
attorneys, related or affiliated companies, insureds, and insurers.

2. Consulting Agreement. In consideration for Executive’s promises as set forth
herein, the Company and Executive shall enter into that certain Consulting
Agreement. The Company shall also pay Executive an additional sum in the gross
amount of $30,000, less applicable withholdings and deductions, representing
Executive’s 2019 annual bonus (the “Bonus Payment”). The Bonus Payment shall be
paid in lump sum pursuant to the Company’s established payroll procedures no
later than thirty days following the Effective Date, provided Executive has
timely executed and not revoked this Agreement. The Bonus Payment may not be
accelerated or deferred in any regard.

3. Prior Wages, Salary, and Expenses. Other than the Bonus Payment and the
Executive’s rights under his salary continuation agreement referenced in Section
4 below, Executive acknowledges receipt of payment for all wages, salary,
benefits, and expenses due to Executive.

1

--------------------------------------------------------------------------------



4. Release. Executive hereby releases, acquits, and forever discharges the
Company, its parent companies, subsidiaries, divisions, affiliates and
controlling persons (if any), their officers, directors, board members,
shareholders, members, employees, representatives, attorneys, personal
representatives, affiliated or unaffiliated benefit plans, third-party
administrators, any and all of their successors and assigns, and all persons
acting by, through, under, or in concert with any of them from any and all
actions, causes of action, claims, demands, losses, claims for attorneys’ fees,
and all other forms of civil damages, occurrences, and liabilities of any kind
whatsoever, both known or unknown, arising out of any matter, happening, or
thing, from the beginning of time to the date of this Agreement is signed by
Executive, specifically including, but not limited to, any and all liability
arising from, including amendments to and anti-retaliation provisions deriving
from, the following:

● Local, state, or federal common law, statute, regulation, or ordinance; ●
Title VII of the Civil Rights Act of 1964; ● Section 1981 of the Civil Rights
Act of 1866; ● the Age Discrimination in Employment Act of 1967; ● the Americans
with Disabilities Act of 1990; ● the Family and Medical Leave Act; ● the
Employee Retirement Income Security Act of 1974; ● the Health Insurance
Portability and Accountability Act; ● the Occupational and Safety Health Act; ●
the Uniformed Services Employment and Re-employment Act of 1994; ● Executive
Orders 11246 and 11141; ● the Worker Adjustment and Retraining Notification Act;
● the Rehabilitation Act of 1973; ● the Medicare, Medicaid and SCHIP Extension
Act of 2007; ● state workers’ compensation laws; ● state non-discrimination
and/or human affairs laws; ● state payment of wages laws, acts or regulations; ●
the Equal Pay Act; or ● Executive’s employment relationship and/or affiliation
with Company.

This release also includes a release of any claims for wrongful termination,
breach of express or implied contract, intentional or negligent infliction of
emotional distress, libel slander, as well as any other claims, whether in tort,
contract or equity, under federal or state statutory or common law.
Notwithstanding this Agreement, Executive shall remain eligible for salary
continuation pursuant to Section 2.2 of Executive’s October 10, 2008, Salary
Continuation Agreement (the “Salary Continuation Agreement”). Executive’s
continuing eligibility for this salary continuation shall be governed solely by
the terms of the Salary Continuation Agreement, and nothing contained in this
Agreement is intended to alter or effect the terms of the Salary Continuation
Agreement or Executive’s rights and responsibilities thereunder.

Without waiving any prospective or retrospective rights under the Fair Labor
Standards Act (“FLSA”), Executive admits that he has received from Company all
rights and benefits, if any, potentially due to him pursuant to the FLSA.
Executive states that he is aware of no facts (including any injuries or
illnesses) which might lead to his filing of a workers’ compensation claim
against Company. It is the parties’ intent to release all claims which can
legally be released but no more than that.

Executive further stipulates, such stipulation being expressly understood by
Executive as material to this Agreement, that he has not engaged in, nor is he
aware of, any misconduct or wrongdoing on the part of the Company of any kind or
any regard. Executive’s stipulation in this regard is material to the Company’s
willingness to enter into this Agreement and provide Executive the benefits
provided hereunder.

2

--------------------------------------------------------------------------------



5. Covenant Not to Sue. Executive represents that he has no claims pending or
filed with any local, state or federal agency (including the U.S. Equal
Employment Opportunity Commission, the U.S. Department of Labor, and any
comparable state or local administrative agency) or court against the Company as
of the date this Agreement was signed by Executive. Executive further agrees
that he will not file or participate in any lawsuit against the Company arising
out of or in connection with the employment relationship previously existing
between them or the termination of that relationship other than one based upon
the Company’s alleged violation of this Agreement. The foregoing shall be
construed as a covenant not to sue. This Agreement may be introduced as evidence
at any legal proceeding as a complete defense to any claims existing as of the
date of this Agreement ever asserted by Executive against the Company.

6. Discrimination Charges; ADEA Challenges to this Agreement. Nothing in this
Agreement shall be interpreted or applied in a manner that affects or limits
Executive’s otherwise lawful ability to bring an administrative charge with, to
participate in an investigation conducted by, or to participate in a proceeding
involving the U.S. Equal Employment Opportunity Commission or other comparable
state or local administrative agency. However, Executive specifically agrees
that the consideration provided to him in this Agreement represents full and
complete satisfaction of any monetary relief or award that could be sought or
awarded to Executive in any administrative action (including any proceedings
before the U.S. Equal Employment Opportunity Commission or any comparable state
or local agency) arising from events related to his employment with the Company
or the termination thereof. Additionally, nothing in this Agreement shall be
interpreted or applied in a manner that affects or limits Executive’s ability to
challenge this Agreement’s compliance with notice and other requirements of the
Age Discrimination in Employment Act (“ADEA”).

7. No Prior Assignment. Executive further warrants and covenants, recognizing
that the truth of this warranty and covenant is material to the above
consideration having passed, that he has not assigned, transferred or conveyed
at any time to any individual or entity any alleged rights, claims or causes of
action against the Company.

8. Re-Affirmation of Restrictive Covenants. As a material condition of this
Agreement, without which the Company would not enter into this Agreement nor
provide the benefits to Executive as set forth herein, Executive hereby
re-affirms his commitment to honor the restrictive covenants set forth in
Sections 8 through 12 of Executive’s Employment Agreement and Section 2.2 of his
Salary Continuation Agreement. Executive further represents and warrants that he
has fully complied with each of the above-specified provisions at all times, and
acknowledges the validity and reasonableness of each of his promises set forth
therein.

9. Return of Company Property. Executive stipulates that on or before the
Effective Date, (i) he has returned to the Company all of the Company’s
property, including, but not limited to, mobile phone, personal digital
assistant (PDA), keys, passcards, credit cards, confidential or proprietary
lists (including, but not limited to, customer, supplier, licensor, and client
lists), rolodexes, tapes, laptop computer, software, computer files, marketing
and sales materials, and any other property, record, document, or piece of
equipment belonging to the Company, (ii) that he has not retained any copies of
the Company’s property, including any copies existing or stored in any
electronic form or format, which reflect any Work Product, Trade Secrets or
Confidential Information (as such terms are defined in Sections 8 and 9 of the
Employment Agreement), and (iii) that he has not disclosed or transferred any
such Company property to any third party.

3

--------------------------------------------------------------------------------



10. Non-Disparagement. Executive agrees and covenants that he will not in any
way (directly or indirectly) do or say anything at any time which disparages or
derogates the Company, its business interests or reputation, or any of its
individual owners, directors, officers, employees, or agents.

11. Performance. The Company’s obligation to perform under this Agreement is
conditioned upon Executive’s agreements and promises to the Company as set forth
herein, including Executive’s reaffirmation of and compliance with each of the
covenants specified and re-affirmed by Executive in Section 8 above. In the
event of an actual or threatened breach by Executive of any such agreement or
promise, the Company’s obligations to perform under this Agreement shall
automatically terminate and the Company shall have no further such obligations
to Executive. Further, Executive acknowledges and agrees that for purposes of
determining whether the Company is entitled to the relief set forth in this
Section 11, the controlling issue shall be Executive’s breach or threatened
breach of the subject provision, with the enforceability of said provision via
injunctive relief treated as a separate issue. Executive further acknowledges
and agrees that any argument by Executive that any restrictive covenants
re-affirmed in Section 8 of this Agreement is invalid or unenforceable due to
the scope or duration of said restriction shall itself constitute a breach of
this Agreement excusing the Company from performance as set forth hereinabove.

12. No Admission of Liability. Nothing in this Agreement (or the Agreement
itself) shall operate or be interpreted as an admission of liability as to any
of the claims, charges, actions and lawsuits released hereby. The Company, and
each of its individual directors, officers, employees, agents and insurers, and
their successors, individually and collectively, expressly deny any such
liability.

13. Final and Binding/Entire Agreement. This Agreement, the Consulting
Agreement, and the Salary Continuation Agreement set forth the entire agreement
between the parties. This Agreement intended to be final and binding upon the
parties. Except as set forth herein, it fully supersedes any and all prior
agreements or understandings on the subjects addressed herein, including the
Employment Agreement, and may only be amended by a written document signed by
the parties or their duly authorized representatives which specifically states
that it was intended as an amendment.

14. Notice. Any notice required or permitted to be given under this Agreement
must be in writing and must be given in person or be sent by registered or
certified mail to:

a. The Executive at his personal residence on file with the Company’s human
resources records; and

b. The Company at its principal place of business, 100 Verdae Boulevard, Suite
100, Greenville, SC 29607 (Attn: Art Seaver), with a copy to Nelson Mullins
Riley & Scarborough LLP, 2 West Washington Street, Suite 400, Greenville, SC,
29601 (Attn: Ben Barnhill).

15. Controlling Law. This Agreement will be interpreted and enforced according
to the laws of the State of South Carolina and, where applicable, federal law.

16. Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remainder of the Agreement shall remain in full force and
effect and shall be in no way affected, impaired or invalidated.

4

--------------------------------------------------------------------------------



17. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one instrument.

18. Acknowledgements. Executive acknowledges that it is the mutual intent of the
Parties that the full release contained in this Agreement fully complies with
the ADEA and the Older Workers Benefit Protection Act (“OWBPA”). Accordingly,
this Agreement requires, and Executive acknowledges and agrees that: 1) the
consideration provided to Executive under this Agreement exceeds the nature and
scope of any consideration to which Executive would otherwise have been legally
entitled to receive absent execution of this Agreement; 2) execution of this
Agreement and the full release herein, which specifically includes a waiver of
any claims of age discrimination under the ADEA, is Executive’s knowing and
voluntary act; 3) Executive is hereby advised to consult with an attorney prior
to executing this Agreement; 4) Executive has reviewed the Consulting Agreement;
5) Executive has twenty-one (21) calendar days within which to consider this
Agreement and his signature on this Agreement prior to the expiration of this
twenty-one (21) day period (should Executive choose not to take the full period
offered) constitutes an irrevocable waiver of said period or its remainder; 6)
in the event Executive signs this Agreement, Executive has another seven (7)
calendar days to revoke it by delivering a written notice of revocation to the
addressee identified in the Notice provision above, and this Agreement does not
become effective until the expiration of this seven (7) day period; 7) Executive
has read and fully understands the terms of this Agreement; and 8) nothing
contained in this Agreement purports to release any of Executive’s rights or
claims under the ADEA that may arise from acts occurring after the date of the
execution of this Agreement.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. YOU AGREE THAT YOU RECEIVED VALUABLE CONSIDERATION IN EXCHANGE
FOR ENTERING INTO THIS AGREEMENT AND THAT THE COMPANY ADVISED YOU IN WRITING TO
CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT. YOU PROMISE THAT NO
REPRESENTATIONS OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SET FORTH HEREIN,
AND THAT YOU HAVE SIGNED THE SAME KNOWINGLY AND VOLUNTARILY.


YOU HAVE BEEN PROVIDED AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER
THIS AGREEMENT AND WAIVE AND RELEASE ALL CLAIMS AND RIGHTS INCLUDING BUT NOT
LIMITED TO THOSE ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. YOU
SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT AND THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD
HAS EXPIRED. ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE COMPANY,
IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH ABOVE, PRIOR TO THE END OF
THE REVOCATION PERIOD.

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date set forth above:

SOUTHERN FIRST BANK       F. JUSTIN STRICKLAND   By: /s/ Michael D. Dowling /s/
F. Justin Strickland   Executive Signature   Date: January 21, 2020 Date:
January 21, 2020   WITNESS: WITNESS:   Company Witness Executive Witness   Date:
Date:

6

--------------------------------------------------------------------------------